


117 HR 3832 IH: To amend the Federal Election Campaign Act of 1971 to prohibit the solicitation and acceptance of a recurring contribution or donation in a campaign for election for Federal office by any method which does not require the contributor or donor to give affirmative consent to making the contribution or donation on a recurring basis, and for other purposes.
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3832
IN THE HOUSE OF REPRESENTATIVES

June 11, 2021
Mr. Levin of California (for himself, Mr. Beyer, Ms. Ross, and Mr. Malinowski) introduced the following bill; which was referred to the Committee on House Administration

A BILL
To amend the Federal Election Campaign Act of 1971 to prohibit the solicitation and acceptance of a recurring contribution or donation in a campaign for election for Federal office by any method which does not require the contributor or donor to give affirmative consent to making the contribution or donation on a recurring basis, and for other purposes.


1.Restrictions on solicitation and acceptance of recurring contributions or donations in campaigns for election for Federal office
(a)RestrictionsSection 324 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30126) is amended to read as follows:  324.Restrictions on solicitation and acceptance of recurring contributions or donations (a)In general (1)Restrictions on solicitationA person may not solicit a recurring contribution to a political committee, a recurring contribution to fund an independent expenditure, or a recurring donation to fund an electioneering communication by any method which does not require the contributor or donor to give affirmative consent to making the contribution or donation on a recurring basis.
(2)Restrictions on acceptanceA political committee may not accept a contribution which was made on a recurring basis, a person funding an independent expenditure may not accept a contribution to fund the expenditure which was made on a recurring basis, and a person funding an electioneering communication may not accept a donation to fund the communication which was made on a recurring basis, unless the contributor or donor gave affirmative consent to making the contribution or donation on a recurring basis. (3)Treatment of passive actionsFor purposes of paragraphs (1) and (2), a contributor or donor who does not take an affirmative action to make or agree to make a contribution or donation on a recurring basis, including a contributor or donor who engages only in a passive action such as failing to uncheck a pre-checked box authorizing a recurring contribution or donation, shall not be considered to give affirmative consent to making the contribution or donation on a recurring basis.
(b)Responsibilities of persons accepting contributions or donationsA person accepting a contribution or donation described in subsection (a) which is made on a recurring basis shall meet the following requirements with respect to each recurrence of the contribution or donation: (1)Upon receiving the initial contribution or donation and each subsequent recurrence of the contribution or donation, the person shall provide the contributor or donor with a receipt that clearly and conspicuously discloses all of the material terms of the contribution or donation, including a statement of the date and amount of the next recurrence of the contribution or donation.
(2)In addition to the information required to be provided under paragraph (1), the person shall include in each communication with the contributor or donor which relates to the contribution or donation all of the information the contributor or donor needs to cancel any subsequent recurrence of the contribution or donation. (3)Upon request of the contributor or donor, the person shall immediately cancel all subsequent recurrences of the contribution or donation which would otherwise be made after receiving the request..
(b)Effective dateThe amendments made by this Act shall take effect on the earlier of— (1)the date on which the Federal Election Commission promulgates regulations to carry out section 324 of the Federal Election Campaign Act of 1971 (as amended by subsection (a)); or
(2)the expiration of the 180-day period which begins on the date of the enactment of this Act.  